Citation Nr: 0333831	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-05 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
retained foreign body, left eye.

2.  Entitlement to service connection for a right eye 
disability.

3.  Entitlement to service connection for a disability 
manifested by headaches, secondary to service-connected 
cervical spine fracture residuals.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a depressive 
disorder.

6.  Entitlement to an increased rating for residuals of a 
compression fracture of the 7th cervical vertebra, with 
degenerative disc disease and degenerative joint disease, 
currently evaluated as 40 percent disabling.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to January 
1953, and from April 1953 to April 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A personal hearing was held by means of videoteleconferencing 
before the undersigned Veterans Law Judge, sitting in 
Washington, D.C., in August 2002.


REMAND

Following the issuance by the RO of a Statement of the Case 
in April 2002, additional evidence, to include VA medical 
records and statements from the veteran and his family, 
pertaining to his claims for service connection for right and 
left eye disabilities, PTSD, and a depressive disorder, was 
associated with his claims folder.  This evidence has not 
been considered by the RO.  Due process concerns require that 
this evidence, along with any other evidence that is 
developed as a result of the actions requested herein, be 
reviewed by the agency of original jurisdiction prior to 
further Board consideration of the veteran's claims.  See 
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003).  

The Board is also of the opinion that additional development 
of the evidence would be helpful.  A review of the veteran's 
service medical records shows that he was accorded treatment 
during service for a retained foreign body in his left eye.  
The report of a VA medical examination addressing the 
question of whether any current left eye disability is a 
residual of that inservice injury would be of significant 
probative value.  

Likewise, in view if the fact that the veteran currently 
complains of headaches, the report of a VA examination to 
ascertain whether a disability manifested by headaches is 
currently manifested and, if so, whether it is related to, or 
part and parcel of, his service-connected cervical fracture 
residuals, would be probative.  With regard to this claim, it 
is noted that the veteran, at his personal hearing, contended 
in the alternative that a disability manifested by headaches 
was directly due to service.  The question of service 
connection for a disability manifested by headaches, on a 
direct service connection basis, has been denied previously 
by VA, and can be reopened only upon the submission of new 
and material evidence.  This question is inextricably 
intertwined with the question of service connection for a 
disability manifested by headaches on a secondary basis, and 
must be adjudicated by the RO prior to further consideration 
of this issue by the Board.

The Board also notes that the veteran's cervical spine 
fracture residuals were most recently evaluated, for VA 
compensation purposes, by VA examination in May 2000.  As his 
representative has pointed out, the report of a more 
contemporaneous examination would be helpful.

With regard to the veteran's claim for service connection for 
PTSD, a review of his claims file indicates that the 
incurrence of the stressor events he has cited as causing his 
PTSD has not been verified by VA.  Such verification should 
be undertaken prior to further consideration of this claim.  
The Board is also of the opinion that the report of another 
VA PTSD examination, by a mental health specialist who has 
not treated or previously examined the veteran, would be 
helpful, in view of the conflicting medical findings as to 
whether PTSD is, or is not, currently manifested.

Finally, the Board notes that the United States Court of 
Appeals for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Court made a 
conclusion similar to the one reached in DAV v. Principi, 
supra (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  In the more recent decision, the Federal Court 
found that the 30-day period provided in § 3.159(b)(1) for 
response to a Veterans Claims Assistance Act of 2000 (VCAA) 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional action, the RO must 
take this opportunity to inform the veteran that, 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.

In view of the foregoing, this claim is REMANDED for the 
following:

1.  The RO should forward all information 
furnished by the veteran with regard to 
his active service, and the alleged 
stressor events he experienced therein, 
to the United States Armed Service Center 
for Research of Unit Records (USASCRUR), 
for verification of the nature of his 
service and of the events cited by him as 
stressor incidents.

2.  Following receipt of a response from 
USASCRUR, the veteran should be accorded 
a VA examination by a psychiatrist who 
has not previously treated or examined 
him, in order to ascertain whether PTSD 
is or is not currently manifested.  If a 
diagnosis of PTSD is rendered, the 
examiner should identify the stressor or 
stressors that precipitated this 
disorder.  All tests indicated should be 
accomplished at this time, and all 
findings, and the reasons therefor, 
should be set forth in a clear, logical, 
and legible manner on the examination 
report.  The veteran's claims folder is 
to be furnished to the examiner prior to 
his or her examination of the veteran.  

3.  The veteran should be accorded a VA 
ophthalmology examination by the 
appropriate specialist in order to 
ascertain whether any current left eye 
impairment is at least as likely as not, 
as expressed in terms of probability, a 
residual of his inservice surgery for 
removal of a retained foreign body in his 
left eye.  All tests indicated should be 
accomplished at this time, and all 
findings, and the reasons therefor, 
should be set forth in a clear, logical, 
and legible manner on the examination 
report.  The veteran's claims folder is 
to be furnished to the examiner prior to 
his or her examination of the veteran.  

4.  The veteran should be accorded a VA 
orthopedic examination by the appropriate 
specialist or specialists in order to 
ascertain the current severity of his 
service-connected residuals of 
compression fracture, 7th cervical 
vertebra with degenerative disc disease 
and degenerative joint disease.  Such 
examination should encompass a discussion 
of any neurological impairment, along 
with an analysis of functional impairment 
resulting from this disability.  All 
tests indicated should be accomplished at 
this time, and all findings, and the 
reasons therefor, should be set forth in 
a clear, logical, and legible manner on 
the examination report.  The veteran's 
claims folder is to be furnished to the 
examiner prior to his or her examination 
of the veteran.  

5.  The veteran should be accorded a VA 
neurological examination by the 
appropriate specialist in order to 
ascertain whether a disorder manifested 
by headaches is present and, if so, 
whether such a disorder is at least as 
likely as not, as expressed in terms of 
probability, either etiologically related 
to, part and parcel of, or unrelated to 
his cervical spine fracture residuals.  
All tests indicated should be 
accomplished at this time, and all 
findings, and the reasons therefor, 
should be set forth in a clear, logical, 
and legible manner on the examination 
report.  The veteran's claims folder is 
to be furnished to the examiner prior to 
his or her examination of the veteran.  

6.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and with any other 
applicable legal precedent.

7.  Following completion of the above 
actions, the RO should review the 
veteran's claims, to include but not 
limited to review of all evidence 
associated with his claims folder since 
April 2002, and determine whether the 
benefits sought on appeal can now be 
granted.  If the decision remains in any 
manner adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted, pending 
action by the RO with regard to the 
veteran's request to reopen his claim for 
service connection for a disability 
manifested by headaches on a direct 
service-connection basis, based on the 
submission of new and material evidence.

8.  The RO is to review the veteran's 
request to reopen his claim of 
entitlement to service connection for a 
disorder manifested by headaches, as 
directly due to service, based on the 
submission of new and material evidence.  
If the RO determines that this claim has 
not been reopened, or that it has been 
reopened but that the benefits sought 
still cannot be granted, the veteran 
should be notified of that decision, and 
of appellate rights and procedures, and 
be afforded the appropriate period of 
time within which to submit a Notice of 
Disagreement (NOD).  If a timely NOD is 
thereafter received, the RO should issue 
an SOC for that claim, with the veteran 
thereafter to be accorded the appropriate 
period of time within which to submit a 
Substantive Appeal.  If a timely 
Substantive Appeal is received, this 
issue should also be forwarded to the 
Board for appellate consideration 
concomitant with the RO's actions with 
regard to other issues on appeal that 
have not been resolved to the veteran's 
satisfaction.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of the claims on appeal should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




